Title: To George Washington from Brigadier General William Maxwell, 2 January 1779
From: Maxwell, William
To: Washington, George


  
    Sir
    Elizth Town [N.J.] 2d Jany 1779
  
  I have nothing to Inform Your Excellency of since my last, only that Lieut. Campbell of the Convention Troops is co[m]e out, and I have sent an Officer with him. I have got a London paper from him which I inclose of the 6th Octr wherein their is a passage that mentions Coll  
    
    
    
    Houseker, and which I thought proper you should be acquainted with. I am your Excellencys Most Obedient Humble Servant

  Wm Maxwell

